Citation Nr: 1335282	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  05-06 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including bipolar disorder, to include as secondary to service-connected low back/thoracic spine disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Fitch, Counsel





INTRODUCTION

The Veteran served on active duty from December 1986 to October 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in relevant part, denied the benefit sought on appeal.  Jurisdiction of the Veteran's claim has since been transferred to the RO in Waco, Texas.

In September 2008, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge held at the RO in Waco, Texas.  A transcript of that hearing is of record.

In September 2009, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC), in Washington, D.C., for additional development.  

The Board requested an expert medical opinion from the Veterans Health Administration (VHA) in August 2011.  The opinion was received and associated with the claims folder in September 2011.  

In July 2012 and June 2013, this matter was again remanded in order to associate additional relevant medical records with the Veteran's claims file.  In the July 2012 decision, the Board noted that the issue of entitlement to an increased disability rating for service-connected low back/thoracic spine disorder was referred to the RO in the Board's September 2009 decision.  As it appeared that this issue had still not been adjudicated, it was again referred to the RO for appropriate action.

Here, the Veteran has claimed entitlement to service connection for a psychiatric disability, to include bipolar disorder.  In this regard, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has characterized the claim as shown above.

In statements received in June 2013, the Veteran indicated that he wished to file claims for "service-connected compensation and/or nonservice-connected pension benefits" and for participation in the FDC program.  These issues are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

In a May 2013 statement submitted by the Veteran, the Veteran stated that he wished to cancel his appeal on the claim for bipolar disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran (or his or her representative) concerning the issue of entitlement to service connection for an acquired psychiatric disorder, including bipolar disorder, to include as secondary to service-connected low back/thoracic spine disorder, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, in a statement signed by the Veteran in May 2013 and received at the RO in June 2013, the Veteran stated that "I wish to cancel my appeal on my claim for Bipolar disorder." As such, the Board finds that there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim, and it is dismissed.


ORDER

The appeal concerning the claims for entitlement to service connection for an acquired psychiatric disorder, including bipolar disorder, to include as secondary to service-connected low back/thoracic spine disorder, is dismissed.




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


